DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 12-20, 23-29, 31-35 are pending. 
Claims 2, 10-11, 21-22, 30 now cancelled have been essentially rolled into independent claims 1, 9, 20, 29 respectively with the added limitations of a cryptographic signature to provide proof of identity.
Applicant’s summary of the telephone interview on 12 November 2020 is accurate.
Applicant has not filed a terminal disclaimer against co-pending application No. 16/248,367 therefore the obviousness type double patenting rejection of all pending claims is maintained.
Response to Amendment
Applicant’s amendment and explanation regarding the transceiver filed 17 November 2020 have been fully considered. Consequently the rejections under 35 U.S.C. 101 and 112 are withdrawn.
Response to Arguments
Applicant's arguments filed 11 November 2020 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office Correspondence. Note applicant essentially rolled up claims 2, 10-11, 21-22, 30 into independent claims 1, 9, 20, 29 respectively with the amended  limitations of a “cryptographic signature to provide proof of identity of the entity that generated the process plant data” then argued the claims as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 13-20, 24-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Leise et al (US 10,872,381).
Regarding claim 1, Weldemariam substantially discloses, teaches or suggests a computing device operating as a validating network node in a process plant on a distributed ledger network comprising:
a transceiver configured to communicate with one or more field devices each performing a physical function to control an industrial process in the process plant and to exchange distributed ledger data with peer network nodes, the distributed ledger data including transactions having process plant data (see at least Figure 1 and related text); identity data for an entity generating the process plant data(see at least 0057), note although Weldermariam does not use the terminology of "process plant" and "industrial process", data gathered from the sensors shown in Figure 1 and field devices taught at paragraphs 0111, 0114 of Weldermariam in the context of a distributed ledger system clearly suggest the claimed process plant and industrial process; 
Weldermariam explicitly teaches obtaining identity data for the field device (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger). Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:”a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one.  The block header 
The difference is Weldemariam does not specifically show the cryptographic signature provides proof-of-identity of the entity that generated the process plant data. However Leise shows it is well known in the art to include cryptographic proof-of-identity in transactions sent to a blockchain to provide transaction evidence (see at least Leise Figure 6 and related text, the transaction 606 may include data such as a transaction ID, an originator (identified by a cryptographic proof-of-identity, and/or a unique oracle ID), an evidence type, such as video and audio evidence, and a cryptographic hash of the evidence). Thus it would have been obvious to one of ordinary skill in the art to include a cryptographic signature providing proof-of-identity of the entity that generated the process plant data as taught by Leise in order to securely associate plant data in the distributed ledger system of Weldemariam with the identities of the sensors that generate such plant data;
Weldermarian further teaches:
a storage media configured to store a copy of the distributed ledger (see at least Figure 1 and related text); and
a processor configured to apply a set of consensus rules to the distributed ledger data received from the peer network nodes (see at least 0078), the processor being further configured to append the distributed ledger data received from the peer network nodes to the copy of the distributed ledger if the distributed ledger data satisfies the consensus rules (see at least 0098).

Regarding claim 4, Weldemariam/Leise further teaches the computing device of claim 1, wherein the set of consensus rules include at least one of:
formatting requirements for transactions or blocks of transactions;

a cryptographic hashing algorithm for hashing the process plant data included in each of the transactions (see at least Weldemariam 0083).

Regarding claim 5, Weldemariam/Leise further teaches the computing device of claim 1, wherein the process data validator is further configured to execute code in smart contracts and update state databases for the smart contracts (see at least Weldemariam 0104).

Regarding claim 6, Weldemariam/Leise further teaches or suggests the computing device of claim 1, wherein the process data validator is further configured to disregard the distributed ledger data received from the peer network nodes if the distributed ledger data does not satisfy the consensus rules (see at least Weldemariam 0033).

Regarding claim 7, Weldemariam/Leise further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a same process plant (see at least Weldemariam 0033).

Regarding claim 8, Weldemariam/Leise further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a plurality of process plants (see at least Weldemariam 0035).


obtaining, by a computing device, process plant data related to a process control element within a process plant (see at least Figure 4 item 410), note Weldermariam does not use the terminology of "process plant data". However data gathered from the sensors associated with a building taught by Weldermariam in the context of a distributed ledger of Weldermariam clearly suggests the claimed process plant data related to a process control element;
generating a transaction including the process plant data, wherein the transaction is stored in the distributed ledger (see at least Figure 4 item 426); and
transmitting the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger (see at least Figure 4 item 447).
Weldermariam explicitly teaches obtaining identity data for the field device and augmenting the transaction with identity data for the entity (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger).  Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:”a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one.  The block header includes a hash of the block's transactions, as well as a hash of the prior block's header.  In this way, all transactions on the ledger may be sequenced and cryptographically linked together”.  
The difference is Weldemariam does not specifically show generating a cryptographic signature for an entity that generated the process plant data and augmenting the transaction with the cryptographic signature to provide a proof-of-identity that the entity generated the process plant data:


Regarding claim 13, Weldemariam/Leise further teaches or suggests the method of claim 9, wherein the data is product tracking data and generating a transaction includes generating a transaction indicating a product has been transferred from a process plant to another entity (see at least Weldemariam 0044-0045).

Regarding claim 14, Weldemariam/Leise further teaches the method of claim 9, wherein the data is product parameter data including at least one of: a temperature of a product, a volume of the product, or a chemical composition of the product (see at least 0051), and
wherein the product parameter data is stored in the distributed ledger to verify authenticity of the parameter data for the product when the product is provided to another entity (see at least Weldemariam 0078).

Regarding claim 15, Weldemariam/Leise further teaches or suggests the method of claim 9, wherein the distributed ledger network includes a plurality of layers, and further comprising:
in a first instance, generating a transaction to be stored in a first layer of the distributed ledger (see at least Weldemariam 0078); and


Regarding claim 16, Weldemariam/Leise further teaches or suggests the method of claim 15, wherein the first layer of the distributed ledger is public and the second layer of the distributed layer is private (see at least Weldemariam 0082).

Regarding claim 17, Weldemariam/Leise further teaches the method of claim 9, wherein the distributed ledger is at least one of: a blockchain, a tangle, a block lattice, or other directed acyclic graph (see at least Weldemariam Figure 7A items 730, 732).

Regarding claim 18, Weldemariam/Leise further teaches the method of claim 9, wherein the process plant data includes at least one of: product parameter data, configuration data, product tracking data, or process parameter data (see at least Weldemariam 0065).

Regarding claim 19, Weldemariam/Leise further teaches the method of claim 9, wherein generating a transaction includes generating a transaction including a cryptographic hash value corresponding to the process plant data (see at least Weldemariam 0036).

Claims 20 and 24-28 correspond to systems performing method claims 9 and 15-19 respectively thus are rejected for the same reasons discussed in claims 9 and 15-19 above.

.

Claims 3, 12, 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Leise (US 10,872,381), further in view of Federico Matteo Bencic et al, "Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph", 2018 IEEE 38th International Conference on Distributed Computing Systems, 2018, 2 pages, of record.
Regarding claim 3, Weldemariam/Leise teaches the computing device of claim 1, wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to append the block of transactions to the copy of the distributed ledger (see at least Weldemariam Figure 4 item 435); and transmit the block of transactions to at least one of the peer network nodes in the distributed ledger network (see at least Weldemariam Figure 4 item 447);
The difference is Weldemariam/Leise does not specifically show wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to solve a cryptographic puzzle based on a block of transactions and add the solution to the cryptographic puzzle to the block of transactions.
However it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, III. Consensus, Federico Matteo Bencic). Thus it would have been obvious to one of ordinary skill in the art to include solving a cryptographic puzzle based on a block of transactions and add solution to the block of transition as claimed while implementing the computing device of Weldemariam/Leise in order to benefit from standardized validation technique when appending distributed ledger data received from peer nodes of Weldemariam/Leise.

Regarding claim 12, Weldemariam/Leise further teaches the method of claim 9, further comprising:
adding the transaction to a block of transactions (see at least Weldemariam Figure 4 items 410, 415);
The difference is Weldemariam/Leise does not specifically show solving a cryptographic puzzle based on the block of transactions and adding the solution to the block of transactions. However, it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, III. Consensus, Federico Matteo Bencic). Thus it would have been obvious to one of ordinary skill in the art to include such features while implementing the method of Weldemariam/Leise in order to benefit from standardized validation technique when appending distributed ledger data received from peer nodes of Weldemariam/Leise;
Weldemariam/ Leise/Federico Matteo Bencic further teaches:
transmitting the block of transactions to at least one other participant in the distributed ledger network (see at least Figure 4 item 447 Weldemariam).

Claim 23 essentially recites the limitations of claim 12 in form of a system thus is rejected for the same reasons discussed in claim 12 above.

Claim 31 essentially recites the limitations of claim 3 in form of a computer program product thus is rejected for the same reasons discussed in claim 3 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-9, 12-20, 23-29, 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/248,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are mere obvious variations/combinations of each other. Claim 1 of the instant application for example is merely a broader version of claim 21 of the copending application. Claim 9 of the instant application is merely a broader version of claim 1 of the copending application. Claim 20 of the instant application is merely a broader version of claim 11 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jevans (US 20190229892) teach distributed security mechanism for blockchain and distributed ledgers including cryptographic mechanisms to prove existence of certain material at a particular point in time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        24 January 2021